EXHIBIT 10.5

 

E*TRADE GROUP, INC.

NOTE SECURED BY STOCK PLEDGE AGREEMENT

$12,500,000

June 19, 2001
Menlo Park, California

          FOR VALUE RECEIVED, Christos M. Cotsakos ("Maker") promises to pay to
the order of E*TRADE Group, Inc., a Delaware corporation (the "Corporation"), at
its corporate offices at 4500 Bohannon Drive, Menlo Park, California 94025, the
principal sum of Twelve Million Five Hundred Thousand Dollars ($12,500,000),
together with all accrued interest thereon, upon the terms and conditions
specified below.


          1.      Purchase Money Indebtedness.   The proceeds of this Note shall
be applied solely and exclusively to the payment of the purchase price of Two
Million Five Hundred Ten Thousand, Three Hundred Twenty-three (2,510,323) shares
of the Corporation's common stock acquired this day by Maker (the "Purchased
Shares"), together with all associated taxes, and those Purchased Shares shall
be held in pledge by the Corporation as collateral for the payment of this Note.

          2.     Interest.   Interest shall accrue on the unpaid balance
outstanding from time to time under this Note at the rate of 7.5% per annum,
compounded semi-annually. Accrued and unpaid interest as of June 19, 2002 shall
become due and payable on June 19, 2002.

          3.     Principal Due Date.   Subject to the accelerated payment
provisions of Paragraph 5 and 6 of this Note, the principal balance of this Note
shall become due and payable in one lump sum on July 19, 2002.

          4.     Payment.   Payment shall be made in lawful tender of the United
States and shall be applied first to the payment of all accrued and unpaid
interest and then to the payment of principal. Prepayment of the principal
balance of this Note, together with all accrued and unpaid interest on the
portion of principal so prepaid, may be made in whole or in part at any time
without penalty.

          5.     Events of Acceleration.   The entire unpaid principal balance
of this Note, together with all accrued and unpaid interest, shall become
immediately due and payable prior to the specified due date of this Note upon
the occurrence of one or more of the following events:

                  A.     the failure of the Maker to pay any installment of
principal or accrued interest under this Note when due and the continuation of
such default for more than thirty (30) days; or

                  B.     the expiration of the thirty (30)-day period following
the date the Maker ceases for any reason to remain in the employ of the
Corporation; or

                  C.     the insolvency of the Maker, the commission of any act
of bankruptcy by the Maker, the execution by the Maker of a general assignment
for the benefit of creditors, the filing by or against the Maker of any petition
in bankruptcy or any petition for relief under the provisions of the Federal
bankruptcy act or any other state or Federal law for the relief of debtors and
the continuation of such petition without dismissal for a period of thirty (30)
days or more, the appointment of a receiver or trustee to take possession of any
property or assets of the Maker or the attachment of or execution against any
property or assets of the Maker; or

                  D.     an acquisition of the Company (whether by merger, sale
of all or substantially all of the Company's assets or sale of more than fifty
percent (50%) of the Company's outstanding voting securities) for consideration
payable in cash or freely-tradable securities; provided, however, that if the
Pooling of Interest Method, as described in Accounting Principles Board Opinion
No. 16, is used to account for the acquisition for financial accounting
purposes, then acceleration of this Note shall not occur until the end of the
sixty (60)-day period immediately following the close of the applicable transfer
restriction period required under Accounting Series Release Numbers 130 and 135
and further provided that any contrary provision in any employment agreement or
action by the Company's compensation committee shall supercede this provision;
or

                  E.     the occurrence of any event of default under the Stock
Pledge Agreement securing this Note or any obligation secured thereby.

          6.     Special Acceleration Event. In the event the Maker sells or
otherwise transfers for value one or more shares of the Corporation's common
stock purchased with the proceeds of this Note, then any unpaid portion of the
principal balance of this Note attributable to the purchase price of those
shares shall become immediately due and payable, together with all accrued and
unpaid interest on that principal portion.

          7.     Employment. The Maker shall be deemed to continue in employment
with the Corporation for so long as he or she renders services as an employee of
the Corporation or one or more of the Corporation's fifty percent (50%) or more
owned (directly or indirectly) subsidiaries.

          8.     Security. Payment of this Note shall be secured by a pledge of
the Purchased Shares with the Corporation pursuant to the Stock Pledge Agreement
to be executed this date by the Maker. The Maker, however, shall remain
personally liable for payment of this Note, and assets of the Maker, in addition
to the collateral under the Stock Pledge Agreement, may be applied to the
satisfaction of the Maker's obligations hereunder.

          9.     Collection. If action is instituted to collect this Note, the
Maker promises to pay all costs and expenses (including reasonable attorney
fees) incurred in connection with such action.

           10.     Waiver. A waiver of any term of this Note, the Stock Pledge
Agreement or of any of the obligations secured thereby must be made in writing
and signed by a duly-authorized officer of the Corporation and any such waiver
shall be limited to its express terms.

           No delay by the Corporation in acting with respect to the terms of
this Note or the Stock Pledge Agreement shall constitute a waiver of any breach,
default, or failure of a condition under this Note, the Stock Pledge Agreement
or the obligations secured thereby.

           The Maker waives presentment, demand, notice of dishonor, notice of
default or delinquency, notice of acceleration, notice of protest and
nonpayment, notice of costs, expenses or losses and interest thereon, notice of
interest on interest and diligence in taking any action to collect any sums
owing under this Note or in proceeding against any of the rights or interests in
or to properties securing payment of this Note.        

           11.     Conflicting Agreements. In the event of any inconsistencies
between the terms of this Note and the terms of any other document related to
the loan evidenced by the Note, the terms of this Note shall prevail.

           12.     Governing Law. This Note shall be construed in accordance
with the laws of the State of California without resort to that State's
conflict-of-laws rules.

  /s/ Christos M. Cotsakos  

--------------------------------------------------------------------------------

  Christos M. Cotsakos, MAKER

 



E*TRADE GROUP, INC.

STOCK PLEDGE AGREEMENT

               AGREEMENT made as of this 19th day of June, 2001 by and between
E*TRADE Group, Inc., a Delaware corporation (the “Corporation”), and Christos M.
Cotsakos (“Pledgor”).

RECITALS

          A. In connection with the purchase this day of Two Million Five
Hundred Ten Thousand, Three Hundred Twenty-Three (2,510,323) shares of the
Corporation’s Common Stock (the “Purchased Shares”) from the Corporation,
Pledgor has issued that certain promissory note (the “Note”) dated June 19, 2001
payable to the order of the Corporation in the principal amount of Twelve
Million Five Hundred Thousand Dollars ($12,500,000.00).

          B. Such Note is secured by the Purchased Shares and other collateral
upon the terms set forth in this Agreement.

               NOW, THEREFORE, it is hereby agreed as follows:

               1. Grant of Security Interest. Pledgor hereby grants the
Corporation a security interest in, and assigns, transfers to and pledges with
the Corporation, the following securities and other property (collectively, the
“Collateral”):

>                (i) the Purchased Shares delivered to and deposited with the
> Corporation as collateral for the Note;
> 
>                (ii) any and all new, additional or different securities or
> other property subsequently distributed with respect to the Purchased Shares
> which are to be delivered to and deposited with the Corporation pursuant to
> the requirements of Paragraph 3 of this Agreement;
> 
>                (iii) any and all other property and money which is delivered
> to or comes into the possession of the Corporation pursuant to the terms of
> this Agreement; and
> 
>                (iv) the proceeds of any sale, exchange or disposition of the
> property and securities described in subparagraphs (i), (ii) or (iii) above.

               2. Warranties. Pledgor hereby warrants that Pledgor is the owner
of the Collateral and has the right to pledge the Collateral and that the
Collateral is free from all liens, adverse claims and other security interests
(other than those created hereby).

               3. Duty to Deliver. Any new, additional or different securities
or other property (other than regular cash dividends) which may now or hereafter
become distributable with respect to the Collateral by reason of (i) any stock
split, stock dividend, recapitalization, combination of shares, exchange of
shares or other change affecting the Common Stock as a class without the
Corporation’s receipt of consideration or (ii) any merger, consolidation or
other reorganization affecting the capital structure of the Corporation shall,
upon receipt by Pledgor, be promptly delivered to and deposited with the
Corporation as part of the Collateral hereunder. Any such securities shall be
accompanied by one or more properly-endorsed stock power assignments.

               4. Payment of Taxes and Other Charges. Pledgor shall pay, prior
to the delinquency date, all taxes, liens, assessments and other charges against
the Collateral, and in the event of Pledgor’s failure to do so, the Corporation
may at its election pay any or all of such taxes and other charges without
contesting the validity or legality thereof. The payments so made shall become
part of the indebtedness secured hereunder and until paid shall bear interest at
the minimum per annum rate, compounded semi-annually, required to avoid the
imputation of interest income to the Corporation and compensation income to
Pledgor under the Federal tax laws.

               5. Stockholder Rights. So long as there exists no event of
default under Paragraph 10 of this Agreement, Pledgor may exercise all
stockholder voting rights and be entitled to receive any and all regular cash
dividends paid on the Collateral and all proxy statements and other stockholder
materials pertaining to the Collateral.

               6. Rights and Powers of Corporation. The Corporation may, without
obligation to do so, exercise at any time and from time to time one or more of
the following rights and powers with respect to any or all of the Collateral:

>                (i) subject to the applicable limitations of Paragraph 9,
> accept in its discretion other property of Pledgor in exchange for all or part
> of the Collateral and release Collateral to Pledgor to the extent necessary to
> effect such exchange, and in such event the other property received in the
> exchange shall become part of the Collateral hereunder;
> 
>                (ii) perform such acts as are necessary to preserve and protect
> the Collateral and the rights, powers and remedies granted with respect to
> such Collateral by this Agreement; and
> 
>                (iii) transfer record ownership of the Collateral to the
> Corporation or its nominee and receive, endorse and give receipt for, or
> collect by legal proceedings or otherwise, dividends or other distributions
> made or paid with respect to the Collateral, provided and only if there exists
> at the time an outstanding event of default under Paragraph 10 of this
> Agreement. Any cash sums which the Corporation may so receive shall be applied
> to the payment of the Note and any other indebtedness secured hereunder, in
> such order of application as the Corporation deems appropriate. Any remaining
> cash shall be paid over to Pledgor.

                    Any action by the Corporation pursuant to the provisions of
this Paragraph 6 may be taken without notice to Pledgor. Expenses reasonably
incurred in connection with such action shall be payable by Pledgor and form
part of the indebtedness secured hereunder as provided in Paragraph 12.

                    7. Care of Collateral. The Corporation shall exercise
reasonable care in the custody and preservation of the Collateral. However, the
Corporation shall have no obligation to (i) initiate any action with respect to,
or otherwise inform Pledgor of, any conversion, call, exchange right, preemptive
right, subscription right, purchase offer or other right or privilege relating
to or affecting the Collateral, (ii) preserve the rights of Pledgor against
adverse claims or protect the Collateral against the possibility of a decline in
market value or (iii) take any action with respect to the Collateral requested
by Pledgor unless the request is made in writing and the Corporation determines
that the requested action will not unreasonably jeopardize the value of the
Collateral as security for the Note and other indebtedness secured hereunder.

                    Subject to the limitations of Paragraph 9, the Corporation
may at any time release and deliver all or part of the Collateral to Pledgor,
and the receipt thereof by Pledgor shall constitute a complete and full
acquittance for the Collateral so released and delivered. The Corporation shall
accordingly be discharged from any further liability or responsibility for the
Collateral, and the released Collateral shall no longer be subject to the
provisions of this Agreement.

                    8. Transfer of Collateral. In connection with the transfer
or assignment of the Note (whether by negotiation, discount or otherwise), the
Corporation may transfer all or any part of the Collateral, and the transferee
shall thereupon succeed to all the rights, powers and remedies granted the
Corporation hereunder with respect to the Collateral so transferred. Upon such
transfer, the Corporation shall be fully discharged from all liability and
responsibility for the transferred Collateral.

                    9. Release of Collateral. Provided all indebtedness secured
hereunder (other than payments not yet due and payable under the Note) shall at
the time have been paid in full and there does not otherwise exist any event of
default under Paragraph 10, the Purchased Shares, together with any additional
Collateral which may hereafter be pledged and deposited hereunder, shall be
released from pledge and returned to Pledgor in accordance with the following
provisions:

>                     (i) Upon payment or prepayment of principal under the
> Note, together with payment of all accrued interest to date on the principal
> amount so paid or prepaid, one or more of the Purchased Shares held as
> Collateral hereunder shall (subject to the applicable limitations of
> Paragraphs 9(iii) and 9(v) below) be released at the time of such payment or
> prepayment. The number of the shares to be so released shall be equal to the
> number obtained by multiplying (i) the total number of Purchased Shares held
> under this Agreement at the time of the payment or prepayment, by (ii) a
> fraction, the numerator of which shall be the amount of the principal paid or
> prepaid and the denominator of which shall be the unpaid principal balance of
> the Note immediately prior to such payment or prepayment. In no event,
> however, shall any fractional shares be released.
> 
>                     (ii) Any additional Collateral which may hereafter be
> pledged and deposited with the Corporation (pursuant to the requirements of
> Paragraph 3) with respect to the Purchased Shares shall be released at the
> same time the particular shares of Common Stock to which the additional
> Collateral relates are to be released in accordance with the applicable
> provisions of Paragraph 9(i) or 9(vi).
> 
>                     (iii) Under no circumstances, however, shall any Purchased
> Shares or any other Collateral be released if previously applied to the
> payment of any indebtedness secured hereunder. In addition, in no event shall
> any Purchased Shares or other Collateral be released pursuant to the
> provisions of Paragraph 9(i), 9(ii) or 9(vi) if, and to the extent, the fair
> market value of the Common Stock and all other Collateral which would
> otherwise remain in pledge hereunder after such release were effected would be
> less than the unpaid principal and accrued interest under the Note.
> 
>                     (iv) For all valuation purposes under this Agreement, the
> fair market value per share of Common Stock on any relevant date shall be
> determined in accordance with the following provisions:
> 
>                          (A) If the Common Stock is at the time traded on the
> Nasdaq National Market, the fair market value shall be the average of the high
> and low selling prices per share of Common Stock on the date in question, as
> such prices are reported by the National Association of Securities Dealers on
> the Nasdaq National Market. If there is no average of the high and low selling
> prices for the Common Stock on the date in question, then the average of the
> high and low selling prices on the last preceding date for which such
> quotation exists shall be determinative of fair market value.
> 
>                          (B) If the Common Stock is at the time listed on the
> American Stock Exchange or the New York Stock Exchange, then the fair market
> value shall be the average of the high and low selling prices selling prices
> per share of Common Stock on the date in question on the securities exchange
> serving as the primary market for the Common Stock, as such prices are
> officially quoted in the composite tape of transactions on such exchange. If
> there is no average of the high and low selling prices of Common Stock on such
> exchange on the date in question, then the fair market value shall be the
> average of the high and low selling prices on the exchange on the last
> preceding date for which such quotation exists.

>                           (C) If the Common Stock is at the time neither
> listed on any securities exchange nor traded on the Nasdaq National Market,
> the fair market value shall be determined by the Corporation’s Board of
> Directors after taking into Account such factors as the Board shall deem
> appropriate.
> 
>                     (v) So long as the Collateral is in whole or in part
> comprised of “margin stock” within the meaning of Section 221.2 of Regulation
> U of the Federal Reserve Board, then no Collateral shall be substituted for
> any Collateral under the provisions of Paragraph 6(i) or be released under
> Paragraph 9(i), 9(ii) or 9(vi), unless there is compliance with each of the
> following additional requirements:
> 
>                          (A) The substitution or release must not increase the
> amount by which the indebtedness secured hereunder at the time of such
> substitution or release exceeds the maximum loan value (as defined below) of
> the Collateral immediately prior to such substitution or release.
> 
>                          (B) The substitution or release must not cause the
> amount of indebtedness secured hereunder at the time of such substitution or
> release to exceed the maximum loan value of the Collateral remaining after
> such substitution or release is effected.
> 
>                          (C) For purposes of this Paragraph 9(v), the maximum
> loan value of each item of Collateral shall be determined on the day the
> substitution or release is to be effected and shall, in the case of the shares
> of Common Stock and any additional Collateral (other than margin stock), equal
> the good faith loan value thereof (as defined in Section 221.2 of Regulation
> U) and shall, in the case of all margin stock (other than the Common Stock),
> equal fifty percent (50%) of the current market value of such margin stock.
> 
>                     (vi) The Compensation Committee of the Corporation’s Board
> of Directors shall have the discretion, exercisable upon such terms and
> conditions as the Compensation Committee deems advisable, to authorize the
> release of one or more shares of Common Stock from pledge hereunder in the
> event the maximum loan value of the Collateral pledged hereunder (as such
> value is determined pursuant to subparagraph 9(v)(C)) should substantially
> exceed the outstanding indebtedness at the time secured hereunder. Any such
> release of the pledged shares of Common Stock shall, however, be effected in
> compliance with the requirements of subparaphs (iii) and (v) of this Paragraph
> 9.

                    10. Events of Default. The occurrence of one or more of the
following events shall constitute an event of default under this Agreement:

>                     (i) the failure of Pledgor to pay, when due under the
> Note, any installment of principal or accrued interest; or

>                     (ii) the occurrence of any other acceleration event
> specified in the Note; or
> 
>                     (iii) the failure of Pledgor to perform any obligation
> imposed upon Pledgor by reason of this Agreement; or
> 
>                     (iv) the breach of any warranty of Pledgor contained in
> this Agreement.

               Upon the occurrence of any such event of default, the Corporation
may, at its election, declare the Note and all other indebtedness secured
hereunder to become immediately due and payable and may exercise any or all of
the rights and remedies granted to a secured party under the provisions of the
California Uniform Commercial Code (as now or hereafter in effect), including
(without limitation) the power to dispose of the Collateral by public or private
sale or to accept the Collateral in full payment of the Note and all other
indebtedness secured hereunder.

               Any proceeds realized from the disposition of the Collateral
pursuant to the foregoing power of sale shall be applied first to the payment of
expenses incurred by the Corporation in connection with the disposition, then to
the payment of the Note and finally to any other indebtedness secured hereunder.
Any surplus proceeds shall be paid over to Pledgor. However, in the event such
proceeds prove insufficient to satisfy all obligations of Pledgor under the
Note, then Pledgor shall remain personally liable for the resulting deficiency.

          11. Other Remedies. The rights, powers and remedies granted to the
Corporation pursuant to the provisions of this Agreement shall be in addition to
all rights, powers and remedies granted to the Corporation under any statute or
rule of law. Any forbearance, failure or delay by the Corporation in exercising
any right, power or remedy under this Agreement shall not be deemed to be a
waiver of such right, power or remedy. Any single or partial exercise of any
right, power or remedy under this Agreement shall not preclude the further
exercise thereof, and every right, power and remedy of the Corporation under
this Agreement shall continue in full force and effect unless such right, power
or remedy is specifically waived by an instrument executed by the Corporation.

          12. Costs and Expenses. All costs and expenses (including reasonable
attorneys fees) incurred by the Corporation in the exercise or enforcement of
any right, power or remedy granted it under this Agreement shall become part of
the indebtedness secured hereunder and shall constitute a personal liability of
Pledgor payable immediately upon demand and bearing interest until paid at the
minimum per annum rate, compounded semiannually, required to avoid the
imputation of interest income to the Corporation and compensation income to
Pledgor under the Federal tax laws.

          13. Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California without resort to that
State’s conflict-of-laws rules.

          14. Successors. This Agreement shall be binding upon the Corporation
and its successors and assigns and upon Pledgor and the executors, heirs and
legatees of Pledgor’s estate.

          15. Severability. If any provision of this Agreement is held to be
invalid under applicable law, then such provision shall be ineffective only to
the extent of such invalidity, and neither the remainder of such provision nor
any other provisions of this Agreement shall be affected thereby.

          IN WITNESS WHEREOF, this Agreement has been executed by Pledgor and
the Corporation on this 19th day of June, 2001.

      /s/ CHRISTOS M. COTSAKOS      

--------------------------------------------------------------------------------

      PLEDGOR               Address:                                            
    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

                        AGREED TO AND ACCEPTED BY:       E*TRADE GROUP, INC.    
  By: /s/ RUSSELL S. ELMER        

--------------------------------------------------------------------------------

      Title: Chief People and Culture Officer        

--------------------------------------------------------------------------------

      Dated:  June 19, 2001      

ASSIGNMENT SEPARATE FROM CERTIFICATE

          FOR VALUE RECEIVED, ______________ hereby sells, assigns and transfers
unto E*TRADE Group, Inc. (the “Corporation”), __________ (____) shares of the
Common Stock of the Corporation standing in his name on the books of the
Corporation represented by Certificate No.___herewith and does hereby
irrevocably constitute and appoint________ Attorney to transfer the said stock
on the books of the Corporation with full power of substitution in the premises.

Dated:              

--------------------------------------------------------------------------------

                Signature:        

--------------------------------------------------------------------------------

Instruction: Please do not fill in any blanks other than the signature line.
Please sign exactly as you would like your name to appear on the issued stock
certificate.